DETAILED ACTION
Response to Amendment
This Action is in response to the Amendment filed April 27, 2022 and the Terminal Disclaimer filed June 15, 2022.
In view of the Amendment, the objection to the drawings and the rejection of claims 27 and 33 under 35 USC 112, as set forth in the Office Action dated 01/28/2022, are withdrawn.
Claims 21, 27, 29-30, 33-35, 37, and 39 are amended.
Claim 36 is cancelled.
Claims 21-35 and 37-40 are pending.

Terminal Disclaimer
The terminal disclaimer filed on June 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 10,773,082 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the rejection of claims 21-40 on the ground of nonstatutory double patenting, as set forth in the 01/28/2022 Office Action, is overcome.

Allowable Subject Matter
Claims 21-35 and 37-40 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: based on Applicant’s remarks and upon reconsideration, the Examiner finds Applicant’s argument convincing in light of amendments to all independent claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of initializing a possible position of the first electrode portion and the second electrode portion; optimizing determined positions of the first electrode portion and the second electrode portion based on the initial possible positions of the first electrode portion and the second electrode portion; and displaying a shape of the cochlear stimulator electrode assembly based on the optimized positions of the first electrode portion and the second electrode portion (claims 1 and 29); or, a shape determining system have a processor configured to determine the capacitance of the first electrode portion and second electrode portion; determine a relative position of the first electrode portion and the second electrode portion based on the determined capacitance; initializing a possible position of the first electrode portion and the second electrode portion; optimizing the determined positions of the electrode portions based on the initial possible positions of the electrode portions; wherein a shape of the cochlear stimulator electrode assembly is determined based on the determined optimized position of the first and second electrode portions (claim 35).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792